Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant's election without traverse of Group I, claims 1-3 and 8 in the reply filed on July 13, 2022 is acknowledged.  
	Claims 1-17 and newly added claims 18-19 are pending.  
	Claims 4-7 and 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  
	Newly added claims 18-19 fall within the scope of the elected invention and are included in the present examination.
	Accordingly, claims 1-3, 8 and 18-19 are examined on merits in the present Office action.  This restriction is made Final.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement

2. 	Initialed and dated copies of Applicant’s IDS form 1449 filed 12/04/2019, 02/08/2021 and 10/25/2021 are attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
3.	Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Application number JP2017-107965, filed 05/31/2017 has been received.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.         Claims 1, 2 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, 2 and 18  read on a naturally occurring geminiviris (e.g. bean yellow dwarf virus) vector comprising naturally occurring expression system comprising naturally occurring (i) a first nucleic acid fragment containing a long intergenic region (LIR), a small intergenic region (SIR), and an expression cassette of MP and CIP protein (reads on target protein) encoding DNA sequences operably and inherently linked to native promoter(s) and naturally occurring native terminator(s), and second nucleic acid fragment containing naturally occurring Rep/RepA protein encoding sequence.  The first and second nucleic acid fragment are naturally present between said LIR and SR regions of said naturally occurring geminiviris DNA.  The two nucleic acid fragments are present naturally in a naturally occurring vector of said geminiviris.  Thus instantly claimed expression system has the same characteristics as those found naturally in a naturally occurring geminiviris expression system or vector or as cellular precursors thereof and therefore does not constitute patentable subject matter.  See for example, Gutierrez et al. (Veterinary Microbiology, 98:111-119, 2004; see in particular, Figure 1 at page 112) and Gutierrez ( CMLS Cellular and Molecular Life Sciences, 56: 313-329, 1999; see in particular, Figure 1 at page 314).


This reads on a product of nature, therefore does not constitute patentable product.  The instantly claimed invention reads on a product of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed products have the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
	This rejection can be obviated if claims are amended to recite clearly that different elements, such as target protein, promoter, terminators etc are heterologous to one another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2, 8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamons et al. (Frontiers in Plant Science, 7:1-15, Published February 24, 2016).
Claims are broadly drawn to an expression system, comprising: a first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein, and two or more linked terminators in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes two linked terminators are linked to each other, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector.
Diamons et al. disclose a recombinant DNA vector comprising an expression system comprising first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein (GFP, YFP, green/yellow fluorescent protein) linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein, and two or more linked terminators in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes two linked terminators are linked to each other, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector. Diamons et al. also disclose using double terminators to enhance transgene encoded protein (target protein) production. Diamons et al. further disclose that by combining different terminators  (e.g. nopaline synthase terminator with 35S terminator from cauliflower mosaic virus)resulted in 5-65 fold increase in yellow fluorescent protein production as compared to using 35S terminator alone.  See in particular, abstract, Figure 1 at page 5; Figures 2-7; Page 2, right column, 3rd paragraph; page 7, right column, first paragraph under RESULTS.
Accordingly, Diamons et al. anticipated the claimed invention.
	
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-3, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Diamons et al. (Frontiers in Plant Science, 7:1-15, Published February 24, 2016) and further in view of Nagaya et al. (Plant Cell Physiol., 51:328-332, 2010).
Claims are broadly drawn to an expression system, comprising: a first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein, and two or more linked terminators in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes two linked terminators are linked to each other, or wherein at least one of the terminators is a terminator derived from Arabidopsis thaliana heat-shock protein 18.2 gene, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector, or wherein the first nucleic acid fragment and the second nucleic acid fragment are separately present as independent nucleic acid fragments in the system.
Diamons et al. teach a recombinant DNA vector comprising an expression system comprising first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein (GFP, YFP, green/yellow fluorescent protein) linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein, and two or more linked terminators in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes two linked terminators are linked to each other, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector. Diamons et al. also teach using double terminators to enhance transgene encoded protein (target protein) production. Diamons et al. further teach that by combining different terminators (e.g. nopaline synthase terminator with 35S terminator from cauliflower mosaic virus)resulted in 5-65 fold increase in yellow fluorescent protein production as compared to using 35S terminator alone.  See in particular, abstract, Figure 1 at page 5; Figures 2-7; Page 2, right column, 3rd paragraph; page 7, right column, first paragraph under RESULTS.
	Diamons et al. do not specifically teach using a terminator derived from heat-shock protein 18.2 gene.	
Nagaya et al. teach that using the heat shock protein 18.2 (HSP) gene terminator is most effect in increasing transgene encoded protein expression.  The reference further teach that when the heat shock protein 18.2 (HSP) gene terminator (for example from Arabidopsis thaliana) combined with other terminators (e.g. NOS (nopaline synthase) terminator)) increase transgene expression and its encoded protein by 60-100 folds in transgenic plants.  See in particular, abstract; Figures 1-4; materials and methods, pages 329-331.
	Given Nagaya et al. clearly teach that by combining heat shock protein 18.2 (HSP) gene terminator combined with other terminators (e.g. NOS terminator) increases transgene expression and its encoded protein (same as target protein) by more that 60-100 folds, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have used at least combination of two terminators having at least one terminator as heat shock protein 18.2 (HSP) gene terminator in Diamons et al. expression system to increase expression of the target protein of interest and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any expected results.
	Obviously, one of ordinary skill in the art would have either used Nagaya et al. vector back bone having first nucleic acid fragment and second in the same vector sandwiched between LIR and SIR, or in different vectors, all sandwiched between LIR and SIR as a matter of design choice to increase expression of the target protein of interest and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any expected results.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
7.	Claim(s) 1, 2, 3, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vvoytas et al. (WIPO, WO 2013/192278 A1; Published December 27, 2013) and further in view of Nagaya et al. (Plant Cell Physiol., 51:328-332, 2010).


Claims are broadly drawn to an expression system, comprising: a first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein, and two or more linked terminators in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes two linked terminators are linked to each other, or wherein at least one of the terminators is a terminator derived from Arabidopsis thaliana heat-shock protein 18.2 gene, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector, or wherein the first nucleic acid fragment and the second nucleic acid fragment are separately present as independent nucleic acid fragments in the system.
Vvoytas et al. teach a recombinant DNA vector comprising an expression system comprising first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein (green fluorescent protein( GFP), or GUS) linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein, and two or more linked terminators in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes inked terminator, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector. Vvoytas et al. also teach that wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector or wherein the first nucleic acid fragment and the second nucleic acid fragment are separately present as independent nucleic acid fragments in the system.  See in particular, abstract; examples, pages 15-35; summary, pages 2-3; Figures 1-40.
Vvoytas et al. do not specifically teach using at least two terminators and one of the terminator derived from heat-shock protein 18.2 gene.	
Nagaya et al. teach that using the heat shock protein 18.2 (HSP) gene terminator is most effect in increasing transgene encoded protein expression.  The reference further teach that when the heat shock protein 18.2 (HSP) gene terminator (for example from Arabidopsis thaliana) combined with other terminators (e.g. NOS (nopaline synthase) terminator)) increase transgene expression and its encoded protein by 60-100 folds in transgenic plants.  See in particular, abstract; Figures 1-4; materials and methods, pages 329-331.
	Given Nagaya et al. clearly teach that by combining heat shock protein 18.2 (HSP) gene terminator combined with other terminators (e.g. NOS terminator) increases transgene expression and its encoded protein (same as target protein) by more that 60-100 folds, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have used at least combination of two terminators having at least one terminator as heat shock protein 18.2 (HSP) gene terminator in Vvoytas et al. expression system to increase expression of the target protein of interest and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any expected results.
	Obviously, one of ordinary skill in the art would have either used Nagaya et al. vector back bone having first nucleic acid fragment and second in the same vector sandwiched between LIR and SIR, or in different vectors, all sandwiched between LIR and SIR as a matter of design choice to increase expression of the target protein of interest and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any expected results.
 Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
8.	Claim(s) 1, 2, 3, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cermak et al. (Genome Biology, 16:1-14, Published 2015) and further in view of Nagaya et al. (Plant Cell Physiol., 51:328-332, 2010).
Claims are broadly drawn to an expression system, comprising: a first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein, and two or more linked terminators in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes two linked terminators are linked to each other, or wherein at least one of the terminators is a terminator derived from Arabidopsis thaliana heat-shock protein 18.2 gene, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector, or wherein the first nucleic acid fragment and the second nucleic acid fragment are separately present as independent nucleic acid fragments in the system.
Cermak et al. teach a recombinant DNA vector comprising an expression system comprising first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein, and a linked terminator (Nos terminator or HSP 18.2 terminator) in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes inked terminator, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector. Cermak et al. also teach that wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector.  See in particular, abstract; figures 1-6;  tables 1-2; materials and methods; pages 1-14.
Cermak et al.  do not specifically teach using two terminators together. 
Nagaya et al. teach that using the heat shock protein 18.2 (HSP) gene terminator is most effect in increasing transgene encoded protein expression.  The reference further teach that when the heat shock protein 18.2 (HSP) gene terminator combined with other terminators (e.g. NOS (nopaline synthase) terminator)) increase transgene expression and its encoded protein by 60-100 folds in transgenic plants.  See in particular, abstract; Figures 1-4; materials and methods, pages 329-331.
	Given Nagaya et al. clearly teach that by combining heat shock protein 18.2 (HSP) gene terminator combined with other terminators (e.g. NOS terminator) increases transgene expression and its encoded protein (same as target protein) by more that 60-100 folds, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have used at least combination of two terminators having at least one terminator as heat shock protein 18.2 (HSP) gene terminator in Cermak et al. expression system to increase expression of the target protein of interest and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any expected results.
	Obviously, one of ordinary skill in the art would have either used Nagaya et al. vector back bone having first nucleic acid fragment and second in the same vector sandwiched between LIR and SIR, or in different vectors, all sandwiched between LIR and SIR as a matter of design choice to increase expression of the target protein of interest and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any expected results.
 Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
9.	Claim(s) 1, 2, 3, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baltes et al. (The Plant Cell, 26:151-16, 2014) and further in view of Nagaya et al. (Plant Cell Physiol., 51:328-332, 2010).
Claims are broadly drawn to an expression system, comprising: a first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein, and two or more linked terminators in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes two linked terminators are linked to each other, or wherein at least one of the terminators is a terminator derived from Arabidopsis thaliana heat-shock protein 18.2 gene, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector, or wherein the first nucleic acid fragment and the second nucleic acid fragment are separately present as independent nucleic acid fragments in the system.
Baltes et al. teach a recombinant DNA vector comprising an expression system comprising first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes inked terminator, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector.  Baltes et al. also teach that wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector.  See in particular, abstract; figures 1-6;  materials and methods; pages 151-163.
Baltes et al.  do not specifically teach using two terminators together and one of which is heat shock protein 18.2 (HSP) gene terminator.
Nagaya et al. teach that using the heat shock protein 18.2 (HSP) gene terminator is most effect in increasing transgene encoded protein expression.  The reference further teach that when the heat shock protein 18.2 (HSP) gene terminator combined with other terminators (e.g. NOS (nopaline synthase) terminator)) increase transgene expression and its encoded protein by 60-100 folds in transgenic plants.  See in particular, abstract; Figures 1-4; materials and methods, pages 329-331.
	Given Nagaya et al. clearly teach that by combining heat shock protein 18.2 (HSP) gene terminator combined with other terminators (e.g. NOS terminator) increases transgene expression and its encoded protein (same as target protein) by more that 60-100 folds, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have used at least combination of two terminators having at least one terminator as heat shock protein 18.2 (HSP) gene terminator in Baltes et al. expression system to increase expression of the target protein of interest and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any expected results.
	Obviously, one of ordinary skill in the art would have either used Nagaya et al. vector back bone having first nucleic acid fragment and second in the same vector sandwiched between LIR and SIR, or in different vectors, all sandwiched between LIR and SIR as a matter of design choice to increase expression of the target protein of interest and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any expected results.
 Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.


10.	Claim(s) 1, 2, 3, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Human Vaccines, 7::331-338, 2011) and further in view of Nagaya et al. (Plant Cell Physiol., 51:328-332, 2010).
Claims are broadly drawn to an expression system, comprising: a first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein, and two or more linked terminators in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes two linked terminators are linked to each other, or wherein at least one of the terminators is a terminator derived from Arabidopsis thaliana heat-shock protein 18.2 gene, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector, or wherein the first nucleic acid fragment and the second nucleic acid fragment are separately present as independent nucleic acid fragments in the system.
Chen et al. teach a recombinant DNA vector comprising an expression system comprising first nucleic acid fragment containing; a long intergenic region (LIR) derived from geminivirus, a small intergenic region (SIR) derived from geminivirus, and an expression cassette of a target protein linked between the LIR and the SIR, said expression cassette including; a promoter, a nucleic acid fragment encoding the target protein in this order; and a second nucleic acid fragment containing an expression cassette of a Rep/RepA protein derived from geminivirus, or wherein the expression cassette of the target protein includes inked terminator, or wherein the geminivirus is a bean yellow dwarf virus, or wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector.  Chen et al.  also teach that wherein the first nucleic acid fragment and the second nucleic acid fragment are linked and contained in a single vector.  See in particular, abstract; figures 1-6;  materials and methods; pages 151-163.
Chen et al. do not specifically teach using two terminators together and one of which is heat shock protein 18.2 (HSP) gene terminator.
Nagaya et al. teach that using the heat shock protein 18.2 (HSP) gene terminator is most effect in increasing transgene encoded protein expression.  The reference further teach that when the heat shock protein 18.2 (HSP) gene terminator combined with other terminators (e.g. NOS (nopaline synthase) terminator)) increase transgene expression and its encoded protein by 60-100 folds in transgenic plants.  See in particular, abstract; Figures 1-4; materials and methods, pages 329-331.
	Given Nagaya et al. clearly teach that by combining heat shock protein 18.2 (HSP) gene terminator combined with other terminators (e.g. NOS terminator) increases transgene expression and its encoded protein (same as target protein) by more that 60-100 folds, it would have been obvious and within the scope of an ordinary skill in the art prior to earliest filing date of the claimed invention to have used at least combination of two terminators having at least one terminator as heat shock protein 18.2 (HSP) gene terminator in Chen et al. expression system to increase expression of the target protein of interest and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any expected results.
	Obviously, one of ordinary skill in the art would have either used Nagaya et al. vector back bone having first nucleic acid fragment and second in the same vector sandwiched between LIR and SIR, or in different vectors, all sandwiched between LIR and SIR as a matter of design choice to increase expression of the target protein of interest and thus arrive at the Applicant’s invention with a reasonable expectation of success and without any expected results.
 Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.

Conclusion
11.  	Claims 1-3, 8 and 18-19 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/                Primary Examiner, Art Unit 1663